DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.

Drawings
The drawings were received on 28 January 2021.  These drawings are unacceptable.
The drawings dated 28 January 2021 are not in compliance with 37 CFR 1.121(d) as they are not labeled in the top margin “Replacement Sheet”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 836.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claims 1 and 12 that “the internal support structure has a length further comprising a first and second outermost edge” is led to be indefinite.  It is unclear if the internal support structure or the length further comprises a first and second outermost edge.  In order to apply art to the claim the limitation will be interpreted as if the internal support structure further comprises a first and second outermost edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20170299119) further in view of Goering (US 20100105269) and Yarbrough (US 20120027612).

Zhao does not disclose one of the plurality of walls being connected to the internal support structure using a pi joint that is made from the first 3D woven composite; wherein the pi joint has a first supporting arm and a second supporting arm that are integrally woven into the one of the plurality of walls, the internal support structure having a length further comprising a first and second outermost edge each extending in a direction of the length of the internal support structure, and a width measured between the first and second outermost edge having a widest portion, or the widest portion of the internal support structure fitting between the first and second supporting arm.
	Goering teaches a web 340 having a length further comprising a first and second outermost edge each extending in a direction of the length of the web 340, and a width measured between the first and second outermost edge having a widest portion, and the widest portion of the web 340 fitting between legs 315 & 320 (first and second supporting arms) of a fiber preform 300 (pi joint) that is made from a 3D woven 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pressure tank 20 (conformable tank) to have provided fiber preforms 300 (pi joints) attached to the walls with the composite beam 124 (internal support structure) fitting between the legs 315 & 320 (first and second supporting arms) of the fiber preforms 300 (pi joints) instead of having flanges 126 bonded to the internal surfaces of the walls, as taught by Goering, in order to provide increased strength, especially an increased shear strength due to the legs 315 & 320 (first and second supporting arms).
	The combination discloses the claimed invention except for the fiber preforms 300 (pi joints) being made from the first 3D woven composite with the legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the fiber preforms 300 (pi joints) with legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls, and therefore made from the first 3D woven composite, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 V. B.  This is further evidenced by Yarbrough which discloses the equivalence of a spacer member 50 which is integrally formed with a spar cap 32 and a spacer member 50 which is bonded to a spar cap 32 (see fig. 5 & 7).
.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20170299119) further in view of Goering (US 20100105269), Yarbrough (US 20120027612), and MacKulin (US 20090212161).
Zhao discloses a pressure tank 20 (conformable tank) capable of being positioned adjacent some fuselage of some aircraft, capable of holding potable water, and comprising a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material as they are made via an impregnated 3D woven preform; and a composite beam 124 (internal support structure) connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the composite beam 124 (internal support structure) is formed of a second composite material, wherein the composite beam 124 (internal support structure) has flanges 126 which are bonded to the internal surfaces of walls (see fig. 1, 5, 10 and P. 0015, 0022, 0050, 0051, 0053).
Zhao does not disclose a potable water system having a fluid flow inducer connected to the conformable tank and configured to pump water through the potable water system and a control valve connected to the fluid flow inducer and the conformable tank that is configured to control the flow of water, one of the plurality of walls being connected to the internal support structure using a pi joint that is made from 
MacKulin discloses a graywater ejection system (potable water system) for an aircraft 10, wherein the graywater ejection system (potable water system) comprises a transfer tank 24, a tank-pressurizing means (fluid flow inducer) connected to the transfer tank 24 and configured to pump water through the graywater ejection system (potable water system), and an eject-only valve 42 (control valve) connected to the tank-pressurizing means (fluid flow inducer) and the transfer tank 24 that is configured to control the flow of water (see fig. 1 and 2 and P. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the pressure tank 20 (conformable tank) with a tank-pressurizing means (fluid flow inducer) connected to the pressure tank 20 (conformable tank) and an eject-only valve 42 (control valve) connected to the tank-pressurizing means (fluid flow inducer) and pressure tank 20 (conformable tank), as taught by MacKulin, in order to be able to expel contents from the pressure tank 20 (conformable tank) in a controlled manner.
	Goering teaches a web 340 having a length further comprising a first and second outermost edge each extending in a direction of the length of the web 340, and a width 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pressure tank 20 (conformable tank) to have provided fiber preforms 300 (pi joints) attached to the walls with the composite beam 124 (internal support structure) fitting between the legs 315 & 320 (first and second supporting arms) of the fiber preforms 300 (pi joints) instead of having flanges 126 bonded to the internal surfaces of the walls, as taught by Goering, in order to provide increased strength, especially an increased shear strength due to the legs 315 & 320 (first and second supporting arms).
	The combination discloses the claimed invention except for the fiber preforms 300 (pi joints) being made from the first 3D woven composite with the legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the fiber preforms 300 (pi joints) with legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls, and therefore made from the first 3D woven composite, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 V. B.  This 
Claim 13:  The combination discloses the fibers (first 3D woven composite material and second composite material) being selected from the group consisting of carbon (carbonaceous materials), glass (fiberglass), and aramid (synthetic fibers) (see P. 0009).
Claim 14:  The combination discloses the tank-pressurizing means (fluid flow inducer) being a source of compressed air (compressed air system (see fig. 2 and P. 0016).

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKulin (US 20090212161) further in view of Zhao (US 20170299119), Goering (US 20100105269), and Yarbrough (US 20120027612),.
Claim 1:  Mackulin discloses a transfer tank 24 (conformable tank) comprising a body with a plurality of walls defining a cavity in the body
MacKulin does not disclose the walls being formed of a first 3D woven composite material, an internal support structure connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the internal support structure is formed of a second composite material, one of the plurality of walls being connected to the internal support structure using a pi joint that is made from the first 3D woven composite; wherein the pi joint has a first supporting arm and a second supporting arm that are integrally woven into the one of the plurality of walls, the internal support structure having a length further comprising a first and second outermost edge each extending in a direction of the length of the internal support structure, and a width measured between the first and second outermost edge having a widest portion, or the widest portion of the internal support structure fitting between the first and second supporting arm.
Zhao teaches a pressure tank 20 (conformable tank) comprising a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material as they are made via an impregnated 3D woven preform; and a composite beam 124 (internal support structure) connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the composite beam 124 (internal support structure) is formed of a second composite material, wherein the composite beam 124 (internal support structure) has flanges 126 which are bonded to the internal surfaces of walls (see fig. 1, 5, 10 and P. 0015, 0022, 0050, 0051, 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the transfer tank 24 (conformable tank) of MacKulin from impregnated 3D woven preforms and to have provided the transfer tank 24 (conformable tank) with a composite beam 124 (internal support structure) connected, as taught by Zhao, in order to reinforce the transfer tank 24 (conformable tank) and provide the transfer tank 24 (conformable tank) with greater corrosion resistance compared to metallic tanks and reduced costs due to low cost composite material.

	Goering teaches a web 340 having a length further comprising a first and second outermost edge each extending in a direction of the length of the web 340, and a width measured between the first and second outermost edge having a widest portion, and the widest portion of the web 340 fitting between legs 315 & 320 (first and second supporting arms) of a fiber preform 300 (pi joint) that is made from a 3D woven composite, wherein the fiber preform 300 (pi joint) is attachable to an internal surface of a wall (see fig. 6b, 8, and 10 & P. 0046 & 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite beam 124 (internal support structure) to be attached by fiber preforms 300 (pi joints) attached to the walls with the composite beam 124 (internal support structure) fitting between the legs 315 & 320 (first and second supporting arms) of the fiber preforms 300 (pi joints) instead of having flanges 126 bonded to the internal surfaces of the walls, as taught by Goering, in order to provide increased strength, especially an increased shear strength due to the legs 315 & 320 (first and second supporting arms).
	The combination discloses the claimed invention except for the fiber preforms 300 (pi joints) being made from the first 3D woven composite with the legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the fiber preforms 300 (pi joints) with legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls, and therefore made from the first 3D woven composite, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 V. B.  This is further evidenced by Yarbrough which discloses the equivalence of a spacer member 50 which is integrally formed with a spar cap 32 and a spacer member 50 which is bonded to a spar cap 32 (see fig. 5 & 7).  
Claim 2:  The combination discloses the fibers (first 3D woven composite material and second composite material) being selected from the group consisting of carbon (carbonaceous materials), glass (fiberglass), and aramid (synthetic fibers) (see P. 0009 ‘119).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKulin (US 20090212161), Zhao (US 20170299119), Goering (US 20100105269), and Yarbrough (US 20120027612) as applied to claim 1 above, and further in view of Jarvineva (US 4432515).
Claim 10:  The combination discloses the claimed invention except for the plurality of walls including a flat side wall that includes an inner surface and an outer surface; a curved side wall that includes an inner surface and an outer surface; a top wall that includes an inner surface and an outer surface, wherein the top wall extends between and connects the flat side wall and the curved side wall; a bottom wall that includes an inner surface and an outer surface, wherein the bottom wall extends between and connects the flat side wall and the curved side wall; a front wall that includes an inner surface and an outer surface, wherein the front wall contacts and 
Jarvineva teaches an inner tank 20 having a plurality of walls including a flat side wall that includes an inner surface and an outer surface; a curved side wall that includes an inner surface and an outer surface; a top wall that includes an inner surface and an outer surface, wherein the top wall extends between and connects the flat side wall and the curved side wall; a bottom wall that includes an inner surface and an outer surface, wherein the bottom wall extends between and connects the flat side wall and the curved side wall; a front wall that includes an inner surface and an outer surface, wherein the front wall contacts and connects the flat side wall, the curved side wall, the top wall, and the bottom wall; and a rear wall that includes an inner surface and an outer surface, wherein the rear wall contacts and connects the flat side wall,  the curved side wall, the top wall, and the bottom wall, wherein the inner tank 20 can be located within an airplane wing (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the transfer tank 24 (conformable tank) shaped like the inner tank 20 of Jarvineva in order to permit it to be stored in the wing of an aircraft to free up usable space in the belly for transporting luggage.

    PNG
    media_image1.png
    309
    473
    media_image1.png
    Greyscale

Claim 11:  The combination discloses a curved side wall which is configured to conform to some aircraft fuselage (see annotated fig. 2 above).

Response to Arguments
The drawing objections in paragraph 3 of office action dated 28 November 2020 are withdrawn in light of the amended drawings dated 28 January 2021.
The claim objections in paragraph 4 of office action dated 28 November 2020 are withdrawn in light of the amended claims filed 3 March 2021.
The 35 U.S.C. § 112 rejections in paragraphs 5-14 of office action dated 28 November 2020 are withdrawn in light of the amended claims filed 3 March 2021.
Applicant’s arguments, see page 10, filed 3 March 2021, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao (US 20170299119) further in view of Goering (US 20100105269) and Yarbrough (US 20120027612).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN D STEVENS/Primary Examiner, Art Unit 3736